DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-9, 11-12 and 16-20 are pending in the application.  Claims 10 and 13-15 are cancelled.
Priority
	This application is a U.S. National stage entry of PCT/CN2019/086373, filed 05/10/2019, and claims priority benefit of foreign application CN201810551904.1, filed 05/31/2018.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/24/2021 and 02/15/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed crystalline forms of the compound of formula 2, compositions thereof, their preparation methods, and methods of treatment of a tumor comprising administering a therapeutically effective amount of the claimed crystal forms, are novel and unobvious over the prior art.  The closest prior art is US 10,494,378 (effective filing date 21 July 2015), which discloses kinase inhibitors and their preparation, including compound 31 (at col. 92), which corresponds to the free base form of the compound of the instant claims.  Although the prior art patent mentions salt forms, including the fumarate salt, of the disclosed compounds (col. 42 line 63), there is nothing describing or exemplifying either a fumarate or an adipate salt, particularly not either of these salts in crystalline form having the characteristics of the currently-claimed crystalline salt forms.  The ordinary artisan at the time the application was effectively filed would not have found the claimed inventions obvious based on the cited prior art or its combination with any other prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-9, 11-12 and 16-20, reordered and renumbered 1-16 in the final claims, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN M MAURO/Primary Examiner, Art Unit 1625